Ames, J.
We see no cause for sustaining the motion to quash. The complaint avers that the liquors were kept in a “ dwelling-house building” (the situation of which is described) occupied by Dewey as a “ dwelling-house and premises.” Though somewhat inartificially expressed, the obvious meaning is that the liquors were kept by him in his dwelling-house. There was no occasion to allege that the place of common resort was kept by him. The charge that he had sold liquors at the house within a month previous was sufficient to justify the issuing of the warrant. Commonwealth v. Intoxicating Liquors, 110 Mass. 182. Commonwealth v. Intoxicating Liquors, 108 Mass. 19. There is no material variance between the complaint and warrant as to the situation of the house. The house is fully described and identified in the complaint, and although the warrant adds something unnecessarily to the description, it is not at all inconsistent with that contained in the complaint.
We have already had occasion to rule, that it is not necessary to prove that sales had been made or were intended to be made at the dwelling-house. Commonwealth v. Intoxicating Liquors, ante, 24. If the claimant’s dwelling-house was in effect a magazine or warehouse where liquors were stored, which he intended to sell at a saloon in the immediate neighborhood, it would be sufficient *32to maintain the complaint. It is impossible, to say that the evidence reported (especially so much as relates to the boy with the valise and the bottles) had no tendency of that kind. The defendant’s plea of guilty on a charge for a single sale some weeks previously, coupled with proof that the sale was at his saloon, and that he had continued to keep the same saloon ever since, and was at the time of the seizure found in the act of receiving a supply of liquors, was competent evidence against him. Commonwealth v. Hazeltine, 108 Mass. 479. Commonwealth v. Callahan, Ib. 421. Commonwealth v. Ayers, 115 Mass. 137. The discrepancy of date was immaterial. Exceptions overruled.